J-S72004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                             Appellee

                       v.

ROBERT PEZZECA,

                             Appellant                      No. 664 EDA 2017


             Appeal from the PCRA Order Entered January 23, 2017
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0004666-1998


BEFORE: BENDER, P.J.E., MUSMANNO, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED JANUARY 03, 2018

        Appellant, Robert Pezzeca, appeals pro se from the post-conviction

court’s January 23, 2017 order denying, as untimely, his fifth petition under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        Briefly, in 1999, Appellant was convicted of first-degree murder and

related    offenses.        On   March   17,   1999,   he   was   sentenced   to   life

imprisonment, without the possibility of parole.            This Court affirmed his

judgment of sentence on September 22, 2000, and our Supreme Court

denied his subsequent petition for allowance of appeal. Commonwealth v.

Pezzeca, 749 A.2d 968 (Pa. Super. 2000), appeal denied, 761 A.2d 549

(Pa. 2000).

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S72004-17



      On July 3, 2001, Appellant filed his first, pro se PCRA petition and

counsel was appointed.     After counsel filed an amended petition and the

court conducted an evidentiary hearing, appellant’s petition was denied on

February 20, 2002. Appellant did not file a direct appeal, but he later filed a

second PCRA petition, seeking reinstatement of his right to appeal nunc pro

tunc from the February 20, 2002 order.         The PCRA court granted that

petition, but this Court ultimately quashed Appellant’s appeal.

      On December 18, 2002, Appellant filed his third, pro se PCRA petition.

Counsel was appointed to represent him. On May 27, 2003, the PCRA court

again reinstated Appellant’s right to file an appeal nunc pro tunc from the

February 20, 2002 order dismissing his first PCRA petition.       However, on

February 10, 2004, this Court quashed Appellant’s appeal, concluding that,

“[b]ecause the PCRA petition [filed on December 18, 2002,] was untimely

filed, … the [PCRA] court was without jurisdiction to grant nunc pro tunc

appeal rights….”     Commonwealth v. Pazzeca, No. 1919 EDA 2003,

unpublished memorandum at 1 (Pa. Super. filed Feb. 10, 2004).               On

November 24, 2004, our Supreme Court denied Appellant’s petition for

allowance of appeal.    Commonwealth v. Pazzeca, 863 A.2d 1145 (Pa.

2004).

      On March 24, 2016, Appellant filed his fourth, pro se PCRA petition,

which was dismissed by the PCRA court on June 23, 2016. Appellant did not

file an appeal.   Instead, on July 13, 2016, Appellant filed his fifth, pro se

PCRA petition, which underlies the present appeal.         Therein, Appellant

                                     -2-
J-S72004-17



contended that on May 12, 2016, he discovered, through an attorney named

Kristine Michael, Esq., that his trial counsel, David Luvara, “had been

committing crimes for another client that he represented during the time of

… [Appellant’s] … trial.”      PCRA Petition, 7/13/16, at 3.         Appellant further

explained      that   Luvara   had   pled    guilty   to   several   crimes,   including

intimidation of a witness and hindering apprehension or prosecution, and for

those crimes, Luvara was subsequently disbarred.                 See id.       Appellant

essentially contended that Luvara’s criminal conduct constituted newly

discovered evidence that Luvara had ineffectively represented Appellant at

trial.

         On December 9, 2016, the PCRA court issued a Pa.R.Crim.P. 907

notice of its intent to dismiss Appellant’s petition as being untimely filed.

Appellant filed a pro se response, but on January 24, 2017, the court issued

an order dismissing his petition.       Appellant filed a timely, pro se notice of

appeal, and he also complied with the PCRA court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.                   The PCRA

court filed a Rule 1925(a) opinion on April 11, 2017.                Herein, Appellant

raises four issues for our review, which we paraphrase as follows:

         I.    Did the PCRA court err in dismissing Appellant’s petition,
               without an evidentiary hearing, where Appellant has
               satisfied the timeliness exception of 42 Pa.C.S. §
               95459(b)(1)(ii)?

         II.   Did the PCRA court err in dismissing Appellant’s PCRA
               petition where trial counsel acted ineffectively by
               committing crimes while representing Appellant?


                                            -3-
J-S72004-17


      III.     Did the Superior Court err in denying Appellant’s
               “Application for Correction of the Original Record” in which
               Appellant sought to correct erroneous dates and
               information regarding David Luvara’s criminal court docket
               sheets?

      IV.      Was trial counsel ineffective for not calling to the stand Dr.
               Gerald Cook to testify as an expert witness at trial?

Appellant’s Brief at 4-5.

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.        Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations

implicate our jurisdiction and may not be altered or disregarded in order to

address the merits of a petition.       Commonwealth v. Bennett, 930 A.2d

1264, 1267 (Pa. 2007).        Under the PCRA, any petition for post-conviction

relief, including a second or subsequent one, must be filed within one year of

the date the judgment of sentence becomes final, unless one of the following

exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

            (1) Any petition under this subchapter, including a second
            or subsequent petition, shall be filed within one year of the
            date the judgment becomes final, unless the petition
            alleges and the petitioner proves that:

               (i) the failure to raise the claim previously was the
               result of interference by government officials with
               the presentation of the claim in violation of the
               Constitution or laws of this Commonwealth or the
               Constitution or laws of the United States;



                                        -4-
J-S72004-17


             (ii) the facts upon which the claim is predicated were
             unknown to the petitioner and could not have been
             ascertained by the exercise of due diligence; or

             (iii) the right asserted is a constitutional right that
             was recognized by the Supreme Court of the United
             States or the Supreme Court of Pennsylvania after
             the time period provided in this section and has been
             held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).   Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

        Here, Appellant’s judgment of sentence became final on December 21,

2000.    See 42 Pa.C.S. § 9545(b)(3) (stating that a judgment of sentence

becomes final at the conclusion of direct review or the expiration of the time

for seeking the review); Commonwealth v. Owens, 718 A.2d 330, 331

(Pa. Super. 1998) (directing that under the PCRA, petitioner’s judgment of

sentence becomes final ninety days after our Supreme Court rejects his or

her petition for allowance of appeal since petitioner had ninety additional

days to seek review with the United States Supreme Court).             Thus, his

current petition filed in July of 2016 is patently untimely, and, for this Court

to have jurisdiction to review the merits thereof, Appellant must prove that

he meets one of the exceptions to the timeliness requirements set forth in

42 Pa.C.S. § 9545(b).

        Instantly, Appellant argues that he      meets the after-discovered

evidence exception of section 9545(b)(1)(ii) based on his discovering, from

Kristine Michael, Esq., the criminal conviction and disbarment of his trial


                                      -5-
J-S72004-17



counsel, David Luvara. While Appellant does not specify the date of Luvara’s

conviction, according to the Commonwealth, Luvara initially pled guilty to

certain offenses in March of 2001, but he was then permitted to withdraw

that plea, and he proceeded to trial in March of 2004, at the close of which

he was again convicted. See Commonwealth’s Brief at 30-31. Luvara was

sentenced in June of 2004 to a term of probation, and he was later disbarred

from the practice of law in 2008. Id. at 31. Appellant claims that Luvara’s

criminal record constitutes new evidence that Luvara acted ineffectively in

representing Appellant at trial, and that because he filed his PCRA petition

within 60 days of discovering this new information, he has satisfied section

9545(b)(1)(ii).

      In response, the Commonwealth argues that Appellant has failed to

demonstrate he could not have discovered this information about Luvara

earlier, had he exercised due diligence.   The Commonwealth stresses that

Luvara’s “arrest, conviction and subsequent disbarment are matters of public

record, and, thus, are generally presumed ‘knowable’ to a PCRA petitioner.”

Commonwealth’s Brief at 30 (citing Commonwealth v. Chester, 895 A.2d

520, 523 (Pa. 2006) (concluding that “the fact that trial counsel was

arrested for DUI was a matter of public record and, therefore, cannot be said

to have been ‘unknown’ to [the a]ppellant for purposes of the PCRA’s ‘newly

discovered evidence’ exception to the PCRA’s one year jurisdictional time-

bar”)). Appellant, however, relies on Commonwealth v. Burton, 121 A.3d

1063 (Pa. Super. 2015) (en banc), aff’d 158 A.3d 618 (Pa. 2017), to argue

                                    -6-
J-S72004-17



that because he is pro se, the presumption that Luvara’s public records were

discoverable by him does not apply.     He avers that those documents only

became available when Attorney Michael provided them to him in March of

2016.

        Appellant’s argument is unconvincing. In Burton, we recognized the

“Pennsylvania Supreme Court precedent holding that publicly available

information cannot predicate a timeliness exception, beyond the 60-day

grace period defined in Section 9545(b)(2).      Burton, 121 A.3d at 1071

(citing Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2013) (“This

Court has found matters of public record are not unknown.”)). However, the

Burton panel held “that the presumption of access to information available

in the public domain does not apply where the untimely PCRA petitioner is

pro se” and is incarcerated. Burton, 121 A.3d at 1073.

        Here, while Appellant is currently incarcerated and is proceeding pro

se, he was represented by two different attorneys over years in which the

information regarding Luvara’s conviction and disbarment was publicly

available. Namely, as the Commonwealth summarizes,

        Appellant’s counsel in his first PCRA action, Keith Williams,
        Esquire, was court-appointed in August of 2001, [and he] filed
        amended, counseled claims and represented Appellant at the
        PCRA evidentiary hearing in October [of] 2001 and through the
        untimely PCRA appeal, subsequently quashed by [the Superior]
        Court in October [of] 2002. Thereafter, Appellant was appointed
        new counsel in March [of] 2003, Robert Repko, Esquire, in his
        second PCRA action. New counsel filed an amended, counseled
        petition seeking re-instatement of an appeal from the denial of
        Appellant’s first PCRA action, which was granted by the PCRA


                                     -7-
J-S72004-17


      court, but was subsequently quashed by this Court in February
      [of] 2004. Attorney Repko continued to represent Appellant
      through the denial of the petition for allowance of appeal in
      November [of] 2004, after [Luvara] had already been convicted
      and sentenced for the second time in the Philadelphia Court of
      Common Pleas.

Commonwealth’s Brief at 32-33.

      The PCRA court also concludes that the Burton exception does not

apply in this case, as Appellant was represented at various points after

Luvara’s conviction became public information.    See PCRA Court Opinion,

4/11/17, at 7-8. Thus, the PCRA court determined that Appellant failed to

demonstrate he could not have discovered this information about Luvara

sooner, had he (or his prior PCRA attorneys) exercised due diligence.

      We ascertain no abuse of discretion or error of law in the court’s

decision.   Because Appellant was represented by counsel at various points

after Luvara’s conviction became a matter of public record, we must

presume that he had access to that public information.     See Burton, 121

A.3d at 1071; Taylor, 67 A.3d at 1248; Chester, 895 A.2d at 523.

Therefore, Appellant cannot meet the timeliness exception of section

9545(b)(1)(ii), and we do not have jurisdiction to address the substance of

any of the issues he asserts herein.

      Order affirmed.




                                       -8-
J-S72004-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2018




                          -9-